OPINION OF THE COURT
Per Curiam.
Respondent, Saul L. Eagle, admitted as Saul Louis Eagle, was admitted to practice law in the State of New York by the *217Second Judicial Department on December 19,1962. At all times relevant to this proceeding, he maintained an office to practice law within the First Judicial Department.
Respondent submits his resignation pursuant to 22 NYCRR 603.11. In an affidavit of resignation dated March 29, 1999, respondent admitted to acts of serious professional misconduct. Specifically, respondent states that, in October 1998, his client, Patricia G. DiSabato, filed a complaint against him. The complaint alleged that respondent converted $112,817 of settlement funds that were due and owing to Ms. DiSabato. Thereafter, in March 1999, a second client, Julia Perez, filed a complaint against respondent. This complaint alleged that respondent converted settlement funds that were due and owing to Ms. Perez. Respondent acknowledges that if charges were predicated upon the allegations in these complaints, he could not successfully defend himself on the merits against such charges.
The Departmental Disciplinary Committee now moves for an order accepting respondent’s resignation and removing his name from the role of attorneys admitted to practice law in the State of New York. Since respondent’s affidavit of resignation properly conforms to the requirements of 22 NYCRR 603.11 (a), the motion should be granted.
Accordingly, respondent’s resignation should be accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York.
Ellerin, P. J., Rosenberger, Saxe, Buckley and Friedman, JJ., concur.
Motion to accept resignation granted, and the name of respondent stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.